    Case: 1:18-cv-08259 Document #: 37 Filed: 07/18/19 Page 1 of 4 PageID #:238




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

 RONALD GORNY, Individually and On
 Behalf of All Others Similarly Situated,
                                                    Case No. 1:18-cv-08259-MFK
                                     Plaintiff,
                                                    JURY TRIAL DEMANDED
                                            v.

 WAYFAIR INC. and WAYFAIR LLC

                              Defendants

    PLAINTIFF’S MOTION TO CLARIFY OR AMEND THE JUNE 7, 2019 ORDER
                      COMPELLING ARBITATION

       Plaintiff Ronald Gorny (“Plaintiff”), on behalf of himself and all person similarly situated

(“the Class”), hereby moves the Court to Clarify or Amend the June 7, 2019 Order Granting

Arbitration, and in support thereof states as follows:

       1.        On June 7, 2019, this Court entered an order granting Defendants’ motion to stay

these proceedings and to compel arbitration and administratively terminated the case (“Order”).

[Dkt. No. 30].

       2.        Plaintiff appealed the Order compelling arbitration on July 3, 2019 (Case No. 19-

2276), and on July 10, 2019, the Seventh Circuit issued an order requiring Plaintiff to submit a

brief memorandum explaining why the appeal should not be dismissed for lack of jurisdiction.

[App. Dkt. 2]. The Seven Circuit requires the memorandum because it is concerned that this

Court’s Order was not a final and appealable order because it stayed, rather than outright dismissed

Plaintiff’s claims, and because it administratively terminated the case. [Dkt. No. 30]. Because the

law is unsettled with respect to orders such as this, and to save the parties and Seventh Circuit time

and resources, Plaintiff asks this court to clarify and/or amend the Order to provide that each of

Plaintiffs’ claims are dismissed without prejudice as a result of the compelled arbitration.
    Case: 1:18-cv-08259 Document #: 37 Filed: 07/18/19 Page 2 of 4 PageID #:238




Alternatively, Plaintiff asks that Order be clarified to provide that the matter is terminated, rather

than administratively terminated.

       3.        In support of his request, Plaintiff notes that in cases where all of the issues are

referable to arbitration (as the Court has found here), courts have compelled arbitration and

dismissed the claims rather than merely staying the proceedings. For example, in Shaw v. D.L.J.

Pershing, 78 F. Supp. 2d 781, 783 (N.D. Ill. 1999), Judge Lindberg granted the defendants’ motion

to dismiss the complaint under Fed. R. Civ. P. 12(b)(1) (lack of jurisdiction) after finding the

parties’ arbitration agreement required arbitration of all the claims in the complaint. See also

Denari v. Rist, No. 10-cv-2704, 2011 WL 332543, at *11 (N.D. Ill. Jan. 31, 2011) (“And because

this opinion resolves all of the issues raised in Plaintiff’s complaint and determines that those

issues must be submitted to arbitration, dismissal is the appropriate disposition.”); U.S. & Int’l

Travel & Tours v. Tarom, 98 F. Supp. 2d 979, 981 (N.D. Ill. 2000) (“‘[t]he weight of authority

clearly supports dismissal of the case when all of the issues raised in the district court must be

submitted to arbitration.’”) (collecting cases).


                                               Respectfully submitted,

Dated: July 3, 2019                            /s/ Katrina Carroll      .
                                               CARLSON LYNCH, LLP
                                               Katrina Carroll
                                               Kyle Shamberg
                                               Nicholas Lange
                                               111 W. Washington Street, Suite 1240
                                               Chicago, IL 60602
                                               Phone: 312-750-1265
                                               Email: kcarroll@carlsonlynch.com
                                               Email: kshamberg@carlsonlynch.com
                                               Email: nlange@carlsonlynch.com

                                               CONSUMER PROTECTION LEGAL, LLC
                                               Tiffany M. Yiatras (#6286795)
                                               308 Hutchinson Road
Case: 1:18-cv-08259 Document #: 37 Filed: 07/18/19 Page 3 of 4 PageID #:238




                                  Ellisville, Missouri 63011-2029
                                  Telephone: 314-541-0317
                                  tiffany@consumerprotectionlegal.com

                                  Attorneys for Plaintiff and the Proposed Classes
    Case: 1:18-cv-08259 Document #: 37 Filed: 07/18/19 Page 4 of 4 PageID #:238




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 18, 2019, the foregoing Notice of Change of Firm Affiliation

was filed electronically. Notification of this filing will be sent to all parties via the Court’s

CM/ECF system.




Date: July 18, 2019
                                                       Katrina Carroll
